PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/607,123
Filing Date: 26 May 2017
Appellant(s): Copland et al.



__________________
Tiffany Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

(1) Claims 16, 18-22, 24, 25, 27-29 and 31 are rejected under pre-AlA 35 U.S.C. §103(a) as being unpatentable over Dietz et al (US 2011/0171731 A1) in view of
Persson et al. (WO 2006/137778 A1), as evidenced by Besnard et al. (2016) and Gray et al. (US 4,680,177), all of record.

(2) Claims 16, 18-22, 24, 25 and 27-31 are rejected under pre-AlA 35 U.S.C. §
103(a) as being unpatentable over Dietz et al (US 2011/0171731 A1) in view of
Persson et al. (WO 2006/137778 A1), both of record, as evidenced by Besnard et al.
(2016), as applied to Claims 16, 18-22, 24, 25, 27-29 and 31 above, and further in view
of Eastment et al. (1980), of record.




(2) Response to Argument
Summarily, the premise of the instant rejection is based on taking Dietz’s final product, i.e. the platelet lysate composition combined with heparin (see Paragraph [0065] and adding the calcium chloride step of Persson.  The motivation to add calcium chloride is to deplete fibrinogen from the platelet lysate composition.  The citation of Gray is merely provided to demonstrate that citrate and heparin function in the same manner and therefore the combination of the reference, i.e. adding the calcium chloride, would not have a negative effect, i.e. provide an inoperable product. 

With respect to Rejection (1), the Appellant argues that at Paragraph [0115] of Dietz (‘731), the reference describes the use of a platelet lysate created in the presence of a clotting inhibitor, benzamidine and states that this platelet lysate did not result in cell proliferation indicating that both plasma and other clotting factors are required to produce an effective composition containing platelet contents.  Appellant opines that therefore the ordinary artisan in possession of the teachings of Dietz and the other cited references would not prepare a platelet lysate in the presence of a clotting inhibitor, such as heparin, and that the other cited references do not make up for this alleged deficiency.  Appellant concludes that absent impermissible hindsight, the ordinary artisan would not have arrived at the claimed invention (Brief, Pg. 7, Lines 17-30 and Pg. 8, Lines 1-2).




prior art cited by Appellant is drawn to an Example wherein MSCs were plated in media supplemented with various supplements, one of which is platelet lysate
manufactured in the presence of plasma and the clotting inhibitor benzamidine wherein
little (implying some) or no cell proliferation was seen in this embodiment.  The
Examiner notes that the claimed invention is not drawn to a method of culturing cells in
the presence of the platelet lysate or cell proliferation, but to a method of depleting fibrinogen from an existing concentration of a platelet lysate.  Second, Dietz does not teach away from clotting inhibitors as argued since Dietz clearly teaches mixing the platelet lysate composition with heparin. See Paragraph [0065] which states, in part:
“The resulting filtrate can be used as a platelet lysate composition without further processing or can be combined with heparin to form a platelet lysate composition”.  The fact that Appellant is arguing the Dietz is teaching away from clotting inhibitors is a mischaracterization. 

A narrow embodiment in the Dietz (‘731) reference wherein specific cells did little or no proliferating in a medium prepared with a specific clot inhibitor is not a direct teaching away from the preparation of platelet lysate in the presence of any other clot inhibitor.  The MPEP at 2123 Il. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)


In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, the Examiner notes that, as discussed in the prior action, Persson teaches the initial addition of the anticoagulant citrate in a method of preparing platelet lysate suitable for use in cell culture, the citrate functioning in the same manner as the claimed anticoagulant heparin (see Gray).   Persson also teaches addition of calcium chloride to the platelet lysate already containing citrate to induce clot/coagel formation.  It would therefore have been obvious to those of ordinary skill in the art before the instant invention seeking to prepare a fibrinogen depleted platelet lysate to modify the method of Dietz et al. by adding the metal salt calcium chloride, as taught by Persson et al. at the time point in which it is desired to deplete fibrinogen.  Dietz et al. teaches all the steps required to prepare a heparinized, cell debris depleted platelet lysate (paragraph 65) but ends the method before depleting fibrinogen.  Therefore, addition of the calcium chloride as taught by Persson et al. would logically occur at the last step of Dietz et al. and co-extensive with addition of heparin in order to eliminate the need for an additional step of component addition.  The motivated to make this modification is to obtain a heparinized, cell debris depleted platelet lysate which has also been fibrinogen depleted, as claimed.


This is not found to be persuasive for the following reasons, as discussed above, the portion of the Dietz reference cited by Appellant is drawn to a particular Example wherein MSCs were plated in media supplemented with various supplements, one of which is platelet lysate manufactured in the presence of plasma and the clotting inhibitor benzamidine wherein little (implying some) cell proliferation was seen in this embodiment.  First, as discussed above, heparin, which is an anticoagulant is clearly taught as an embodiment.  The reference of a specific example utilizing a different clotting inhibitor is not a teaching away from the use of heparin.  Further, it can clearly be seen in Fig. 27 of the reference wherein the platelet lysate produced in the presence of the clotting inhibitor benzamidine produced better than control (media, washed platelet lysate or washed platelets in buffer) levels of cell proliferation.  Thus, Figure 27 clearly shows cell proliferation does take place. 


The Appellant argues that to arrive at the claimed invention the ordinary artisan would have to combine the cited references, and select a step occurring during the middle of the Persson (‘778) reference and add it to a step that occurs at the end of Dietz (‘731) as well as using the heparin in a different way than described in the references.  The Appellant alleges that the ordinary artisan would have had no reason to combine the references or have been motivated to combine them as suggested by the Examiner because of alleged failure to teach all of the claimed elements and aforementioned alleged teaching away from use of clot inhibitor during the platelet lysate preparation method.  Appellant concludes that only the instant invention would guide the ordinary artisan to produce the claimed platelet lysate (Brief, Pg. 8, Lines 15-26).


et al. of preparing a heparinized, cell debris depleted platelet lysate to include a step of adding the metal salt calcium chloride, as taught by Persson et al. at the time point in which it is desired to deplete fibrinogen.  Dietz et al. teaches all the steps required to prepare a heparinized, cell debris depleted platelet lysate but ends before depleting fibrinogen.  Therefore, addition of the calcium chloride as taught by Persson et al. would logically occur at the last step of Dietz et al. and co-extensive with addition of heparin in order to eliminate the need for an additional step of component addition.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain a heparinized, cell debris depleted platelet lysate which has also been fibrinogen depleted, as claimed.


This is not found to be persuasive for the following reasons, as discussed above,
the prior rejections render the performance of the claimed order of method steps
obvious and non-novel.  As discussed previously, Dietz et al. teaches the sequential
steps of:  lysing platelets thereby providing a platelet lysate, filtering the platelet lysate
through a 0.2 µm filter thereby removing cells debris, and then adding heparin to the
filtered lysate.  This directly reads on Claim 16, steps (a), (b) and (c) in part, only lacking the addition of metal salt with the heparin.  As discussed previously, Persson et al. teaches the addition of the heparin equivalent anticoagulant citrate prior to initiating the platelet lysis process and therefore the anticoagulant would be expected to remain in the produced platelet lysate when calcium chloride is added to the lysate to initiate (fibrinogen) clot formation.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain a heparinized, cell debris depleted platelet lysate which has also been fibrinogen depleted.  
et al. which adds heparin in a final step and adding calcium chloride (to deplete fibrinogen as taught by Persson et al.) along with the heparin at the end of the method to further provide a heparinized, platelet lysate which is also fibrinogen depleted, as the Persson et al. reference teaches that the presence of a functionally equivalent anticoagulant to heparin (citrate) in the platelet lysate does not prevent fibrinogen clot formation.

The Appellant argues that even if the ordinary artisan were to combine the references they would not arrive at the claimed method as the combination fails to teach or suggest a platelet preparation method that utilizes heparin and a metal salt in combination, at the same step, after removal of cells debris to remove fibrinogen from the platelet lysate and stabilize growth factors therein so they are not removed with the fibrinogen (Brief, Pg. 9, Lines 25-30 and Pg. 10, Lines 1-3).

This is not found to be persuasive for the following reasons, as discussed above,
the prior rejections render the performance of the claimed order of method steps
obvious and non-novel.  As discussed previously, Dietz et al. teaches the sequential
steps of:  lysing platelets thereby providing a platelet lysate, filtering the platelet lysate through a 0.2 µm filter thereby removing cells debris, and then adding heparin to the
filtered lysate thereby providing a growth-factor stabilized platelet lysate.  This directly reads on Claim 16, steps (a), (b) and (c) in part, only lacking the addition of metal salt with the heparin.  
et al. teaches the addition of the heparin equivalent anticoagulant citrate (Gray demonstrates that heparin and citrate are functional equivalents) prior to initiating the platelet lysis process and therefore the anticoagulant would be expected to remain in the produced platelet lysate when calcium chloride is added to the lysate to initiate (fibrinogen) clot formation.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain a heparinized/growth-factor stabilized, cell-debris depleted platelet lysate which has also been fibrinogen depleted.  Thus, one would reasonably expect success in taking the final platelet lysate of Dietz et al. which adds heparin in a final step and adding calcium chloride (to deplete fibrinogen as taught by Persson et al.) along with the heparin at the end of the method to further provide a heparinized, platelet lysate which is also fibrinogen depleted, as the Persson et al. reference teaches that the presence of a functionally equivalent anticoagulant to heparin (citrate) in the platelet lysate does not prevent fibrinogen clot formation.

The Appellant argues that the claims require the combined addition of heparin and metal salt after removal of cell debris and prior to fibrinogen depletion, to result in the claimed composition (Brief, Pg. 10, Lines 4-15).

  This is not found to be persuasive for the following reasons, as discussed above, the prior rejections render the performance of the claimed order of method steps
obvious and non-novel.  

et al. teaches the sequential steps of:  lysing platelets thereby providing a platelet lysate, filtering the platelet lysate through a 0.2 µm filter thereby removing cells debris, and then adding heparin to the filtered lysate thereby providing a growth-factor stabilized platelet lysate.  This directly reads on Claim 16, steps (a), (b) and (c) in part, only lacking the addition of metal salt with the heparin.  As discussed previously, Persson et al. teaches the addition of the heparin equivalent anticoagulant citrate prior to initiating the platelet lysis process and therefore the anticoagulant would be expected to remain in the produced platelet lysate when calcium chloride is added to the lysate to initiate (fibrinogen) clot formation.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain a heparinized/growth-factor stabilized, cell-debris depleted platelet lysate which has also been fibrinogen depleted.  Thus, one would reasonably expect success in taking the final platelet lysate of Dietz et al. which adds heparin in a final step and adding calcium chloride (to deplete fibrinogen as taught by Persson et al.) along with the heparin at the end of the method to further provide a heparinized, platelet lysate which is also fibrinogen depleted, as the Persson et al. reference teaches that the presence of a functionally equivalent anticoagulant to heparin (citrate) in the platelet lysate does not prevent fibrinogen clot formation.  The combination of the cited prior art therefore makes obvious the claimed method of preparing the claimed fibrinogen-depleted, platelet lysate. The rationale one would add the calcium chloride to the heparin final product is to deplete fibrinogen from the platelet lysate product. The motivation to add the calcium chloride with heparin is that heparin 


The Applicant argues that the combined prior art does not perform the same steps as claimed, and even if the combined method had depleted fibrinogen there would be no need to add citrate or heparin to the prepared platelet lysate as clotting does not occur in the absence of fibrinogen so there would be no need to add anticoagulant (Brief, Pg. 10, Lines 16-26).

This is not found to be persuasive for the following reasons, as discussed above, Dietz clearly teaches addition of heparin to platelet lysate after filtration thereof to remove cell debris.  Persson et al. teaches the addition of the heparin equivalent anticoagulant citrate prior to initiating the platelet lysis process and therefore the anticoagulant would be expected to remain in the produced platelet lysate when calcium chloride is added to the lysate to initiate (fibrinogen) clot formation.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain a heparinized/growth-factor stabilized, cell-debris depleted platelet lysate which has also been fibrinogen depleted.  Thus, one would reasonably expect success in taking the final platelet lysate of Dietz et al. which adds heparin in a final step and adding calcium chloride (to deplete fibrinogen as taught by Persson et al.) along with the heparin at the end of the method to further provide a heparinized, platelet lysate which is also fibrinogen depleted, as the Persson et al. not prevent fibrinogen clot formation.  


Therefore, addition of the calcium chloride as taught by Persson et al. would logically occur at the last step of Dietz et al. and co-extensive with addition of
heparin in order to eliminate the need for an additional step of component addition.  Appellant’s assertion that there would be no need to add citrate or heparin to the prepared platelet lysate as clotting does not occur in the absence of fibrinogen so there would be no need to add anticoagulant is not relevant as it assumes that the ordinary artisan would be adding anticoagulant after fibrinogen depletion and not at the same time as fibrinogen depletion as discussed above and in the prior action.

The Appellant argues that citrate and heparin are not interchangeable and he ordinary artisan would not expect them to be, that only if the cited references are combined in a different way than suggested by the methods, but also require changing steps and use of heparin in a different way than described.  Appellant concludes that the cited references, alone or combined do not teach or suggest the claimed method (Brief, Pg. 11, Lines 3-20).

This is not found to be persuasive for the following reasons, as discussed in the prior action and above, both heparin and citrate are art-recognized equivalent anticoagulants for non-lysed platelets (see Gray).   



As discussed above, Dietz clearly teaches addition of heparin to platelet lysate after filtration thereof to remove cell debris.  Persson et al. teaches the addition of the heparin equivalent anticoagulant citrate prior to initiating the platelet lysis process and therefore the anticoagulant would be expected to remain in the produced platelet lysate when calcium chloride is added to the lysate to initiate (fibrinogen) clot formation.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain a heparinized/growth-factor stabilized, cell-debris depleted platelet lysate which has also been fibrinogen depleted.  Thus, one would reasonably expect success in taking the final platelet lysate of Dietz et al. which adds heparin in a final step and adding calcium chloride (to deplete fibrinogen as taught by Persson et al.) along with the heparin at the end of the method to further provide a heparinized, platelet lysate which is also fibrinogen depleted, as the Persson et al. reference teaches that the presence of a functionally equivalent anticoagulant to heparin (citrate) in the platelet lysate does not prevent fibrinogen clot formation.  Therefore, addition of the calcium chloride as taught by Persson et al. would logically occur at the last step of Dietz et al. and co-extensive with addition of heparin in order to eliminate the need for an additional step of component addition.  The combination of the cited prior art therefore makes obvious the claimed method of preparing the claimed fibrinogen-depleted, platelet lysate.



The Appellant argues that Dietz (‘731) provides embodiments having a concentration of about 15 ng/ml PDGF-BB and an average concentration of 8.5 ng/ml, referring to Fig. 12.  Appellant asserts that the values obtained by the claimed method are allegedly nearly twice that of Dietz which is not sufficiently close to the claimed value, much less the value of greater than 15 ng/ml PGDF-BB as claimed (Brief, Pg. 11, Lines 21-28).

This is not found to be persuasive for the following reasons, as discussed in the prior action, with regard to the limitations that the platelet lysate have a PDGF-BB concentration of greater than 15 ng/ml and a concentration of fibrinogen of less than 50 µg/ml, these would be characteristic features of the combination of the cited prior art which performs the same method steps as claimed with the same components and would therefore expected to have the same properties and characteristics.  Further, even without combination with Persson et al., Dietz et al. teaches at least two embodiments which are not averages (see Fig. 12) wherein the obtained platelet lysate comprises a concentration of PDGF-BB of about 15 ng/ml.  This is sufficiently close to the claimed amount of “greater than 15 ng/ml’ to render the limitation prima facie obvious.  The Examiner maintains that the combined prior art makes obvious the claimed invention for reasons of record set forth in the prior action and above.




The Appellant argues that the Examiner's assertion that the claimed amount of
PDGF-BB does not relate to the claimed method because Fig. 12 of the Dietz reference
shows the value of PDGF-BB in fibrinogen depleted platelet lysate to be similar to that
found in crude platelet lysate, is incorrect and the data in the Figure allegedly actually proves that the amount of final PDGF-BB in the final product is directly related to the claimed method.  Appellant asserts that the average value of 8.5 ng/ml of Fig. 12 of Dietz reference is reflective of the loss of growth factors while the claimed method retains the same amount of PDGF-BB as crude platelet lysate (Brief, Pg. 11, Lines 29-31 and Pg. 12, Lines 1-8).

This is not found to be persuasive for the following reasons, the Dietz reference
at Fig. 12 and Pg. 4, Paragraph [0040] discloses that the amount of PDGF-BB in platelet lysates prepared by the method of the reference provides at least two embodiments, which are not averages, wherein the obtained platelet lysate comprises a concentration of PDGF-BB of about 15 ng/ml.  This is sufficiently close to the claimed amount of “greater than 15 ng/ml’ to render the limitation prima facie obvious. 

The Appellant argues that the cited combined prior art does not teach or suggest
the claimed method to arrive at the claimed invention (Brief, Pg. 12, Lines 9-16).




This is not found to be persuasive for the following reasons, as discussed above,
the prior rejections render the performance of the claimed order of method steps obvious and non-novel, and therefore the claimed method as a whole is obvious and non-novel for reasons of record set forth above and in the prior actions.

The Appellant argues that based on the guidance in Dietz and Persson, the ordinary artisan would not be motivated to add heparin during the platelet lysis process, with Dietz allegedly teaching away from the addition of anticoagulant during a platelet lysate preparation process, and the references do not provide a reasonable expectation of success for when and how to use heparin during the process of preparation of platelet lysate (Brief, Pg. 12, Lines 22-28).

This is not found to be persuasive for the following reasons, as discussed above, the portion of the Specification of Dietz cited by Appellant in the allegation of a “teaching away” is drawn to a particular Example wherein MSCs were plated in media supplemented with various supplements, one of which is platelet lysate manufactured in the presence of plasma and the clotting inhibitor benzamidine wherein little (implying some) cell proliferation was seen in this embodiment.  This can clearly be seen in Fig. 27 of the reference wherein the platelet lysate produced in the presence of the clotting inhibitor benzamidine produced better than control (media, washed platelet lysate or washed platelets in buffer) levels of cell proliferation.  

That a specific, non-preferred embodiment of the prior art produced less favorable results with regard to cell proliferation is in no way a teaching away from producing platelet lysate with other clotting inhibitors, and the fact that the embodiment provided better than control levels of cell proliferation is evidence of its suitability for the intended purpose as a cell culture supplement, contrary to the assertion by Appellant.  Therefore, no “teaching away” exists in the Dietz reference.  As discussed above, it would have been obvious to those of ordinary skill in the art before the instant invention seeking to prepare a fibrinogen depleted platelet lysate to modify the method of Dietz et al. of preparing a heparinized, cell debris depleted platelet lysate to include a step of adding the metal salt calcium chloride, as taught by Persson et al. at the time point in which it is desired to deplete fibrinogen. Dietz et al. teaches all the steps required to prepare a heparinized, cell debris depleted platelet lysate but ends before depleting fibrinogen. Therefore, addition of the calcium chloride as taught by Persson et al. would logically occur at the last step of Dietz et al. and co-extensive with addition of heparin in order to eliminate the need for an additional step of component addition.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain a heparinized, cell debris depleted platelet lysate which has also been fibrinogen depleted.  Further, both Dietz et al. and Persson et al. are directed to the same field of endeavor, that is, the preparation of platelet lysate for cell culture.  


et al. already teaches the initial addition of an anticoagulant (citrate) to whole blood in the beginning of the platelet lysate preparation process (i.e., prior to instant Claim 16, step [a]) followed by successful calcium chloride mediated fibrinogen depletion in the presence of said citrate anticoagulant.  Thus, one would reasonably expect success in taking the final platelet lysate of Dietz et al. and adding calcium chloride along with the anticoagulant heparin to further provide a heparinized, platelet lysate which is also fibrinogen depleted, as the Persson et al. reference teaches that the presence of anticoagulant in the platelet lysate does
not prevent fibrinogen clot formation.  There would have been a reasonable expectation of success in making these modifications because both Dietz et al. and Persson et al. are drawn to the same field of endeavor, that is, the preparation of platelet lysates and the combining of multiple samples for a single processing step to eliminate piecemeal processing is routine in the biological arts.

The Appellant argues that the ordinary artisan would not have been motivated to add an additional step to the method of Dietz because once heparin is added to the platelet lysate the method is over (Brief, Pg. 13, Lines 4-8).


not that any additional method step should be added to Dietz, but that the last step should be modified in view of Persson to include calcium chloride in combination with the heparin the reference already administers as a final step.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to obtain a heparinized, cell debris depleted platelet lysate which has also been fibrinogen depleted.  

The Appellant argues that citrate and heparin are not functionally equivalent, noting the Specification teaches that citrate is a calcium chelator and deleterious to cell cultures as potentially toxic and by using heparin with metal salt the toxic effect is neutralized and the platelet-lysate re-calcified.  Appellant again asserts that Dietz allegedly “teaches away” from the use of a clotting inhibitor during platelet lysate preparation and concludes the combined prior art would not motivate the ordinary artisan to combine the references with a reasonable expectation of success (Brief, Pg. 13, Lines 9-24).

This is not found to be persuasive for the following reasons, as discussed above, Dietz does not teach away from an anticoagulant.  Further, Gray is cited to demonstrate that both heparin and citrate are art-recognized, equivalent anticoagulants for non-lysed platelets 


i.e. the platelet lysate composition combined with heparin (see Paragraph [0065]) and adding the calcium chloride to the step. The motivation to add calcium chloride is to deplete fibrinogen from the platelet lysate composition. The argument of the functional equivalents of citrate and heparin is provided to demonstrate that adding calcium chloride while adding heparin would not have a deleterious effect. 

The Appellant argues that the claimed method advantageously results in a composition with the claimed concentrations of fibrinogen and heparin-stabilized growth factors, including PDGF-BB wherein heparin use during the preparation stabilizes growth factors in the platelet lysate.  Appellant asserts that the ordinary artisan could not have arrived at the claimed invention based on the cited prior art, alone or in combination and the cited prior art would not motivate the ordinary artisan to arrive at the claimed invention with a reasonable expectation of success (Brief, Pg. 13, Lines 25-30 and Pg. 14, Lines 1-2).





With regard to Claim 16, step (d), that the platelet lysate have a concentration of PDGF-BB greater than 15 ng/ml, this would be a feature of the combination of the cited prior art which performs the same method steps as claimed with the same components and would therefore expected to have the same properties and characteristics.  Further, even without combination with Persson et al., Dietz et al. teaches embodiments wherein the obtained platelet lysate comprises a concentration of PDGF-BB about 15 ng/ml. This is sufficiently close to the claimed amount of “greater than 15 ng/ml’ to render the limitation prima facie obvious.  The MPEP at 2144.05, I. states:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)








16, step (d), that the platelet-lysate have a
concentration of fibrinogen less than 50 µg/ml, it would be obvious that performing
the combined methods of Dietz et al. and Persson et al. would obtain a platelet-
lysate having a concentration of less than 50 µg/ml fibrinogen because the addition of
calcium chloride will induce clot formation which will effectively deplete the fibrinogen
and because the method of the prior art performs the same method steps with the same
components and would therefore be expected to produce the same result as claimed.  The motivation of the ordinary artisan to modify the teachings of the cited prior art to arrive at the claimed invention was discussed at length above.

With regard to Rejection (2), the Appellant argues that the cited prior art fail to teach the claimed invention and Eastment does not remedy this alleged deficiency (Brief, Pg. 14, Lines 13-28).

This is not found to be persuasive for the following reasons, as discussed above, the cited prior art teaches, suggests or makes obvious each and every claimed limitation.  Eastment was cited only for its teachings related to the lyophilization of platelet lysate.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/16/2022


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653  

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.